United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2023
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                             Johnathon Lawrence Rose

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                        for the Southern District of Iowa
                                 ____________

                             Submitted: April 12, 2022
                               Filed: July 27, 2022
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

       Johnathon Lawrence Rose pled guilty to possessing methamphetamine with
intent to distribute in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and
unlawfully possessing a firearm as a felon in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). The district court1 calculated an advisory United States Sentencing
Guidelines (“Guidelines”) range of 188 to 235 months of imprisonment and then
sentenced Rose to concurrent terms of 210 months of imprisonment on count one
and 120 months on count two.

      Rose appeals, arguing the 210-month sentence within the Guidelines range
was substantively unreasonable. He asserts the district court should have varied
downward because of certain mitigating factors such as his traumatic childhood, his
drug addiction, his mental and physical health issues, and the fact that the longest
sentence he had previously served was approximately 18 months.

       We “review the imposition of sentences, whether inside or outside the
Guidelines range, [under] ‘a deferential abuse-of-discretion standard.’” United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quoting United
States v. Hayes, 518 F.3d 989, 995 (8th Cir. 2008)). “A district court abuses its
discretion when it (1) ‘fails to consider a relevant factor that should have received
significant weight’; (2) ‘gives significant weight to an improper or irrelevant factor’;
or (3) ‘considers only the appropriate factors but in weighing those factors commits
a clear error of judgment.’” Id. (quoting United States v. Kane, 552 F.3d 748, 752
(8th Cir. 2009)). “[W]e presume that a within-Guidelines sentence is reasonable[.]”
United States v. Mitchell, 2 F.4th 786, 790 (8th Cir. 2021). And “it will be the
unusual case when we reverse a district court sentence—whether within, above, or
below the applicable Guidelines range—as substantively unreasonable.” United
States v. Brown, 992 F.3d 665, 673 (8th Cir. 2021) (quoting Feemster, 572 F.3d at
464).

      Here, the record shows the district court carefully considered the 18 U.S.C.
§ 3553(a) factors, including those potentially-mitigating factors advanced by Rose.
The district court ultimately determined a within-Guidelines sentence was


      1
      The Honorable Stephanie M. Rose, then United States District Judge for the
Southern District of Iowa, now Chief Judge.
                                       -2-
appropriate, particularly considering Rose’s criminal history, which the district court
described as “unabated assaultive behavior” and “horrific,” and the risk Rose posed
to the public. The fact the district court “weighed these factors differently” than
Rose would have “does not mean it abused its discretion.” United States v. Harrell,
982 F.3d 1137, 1141 (8th Cir. 2020). And we detect nothing in the record that
suggests the sentence is substantively unreasonable. Accordingly, we affirm the
district court’s judgment.
                        ______________________________




                                         -3-